Citation Nr: 1734756	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral arm condition, claimed as rheumatoid arthritis, to include as secondary to diabetes mellitus, Type II, and service-connected lumbar spine disability.

2. Entitlement to service connection for a bilateral hand condition, claimed as rheumatoid arthritis, to include as secondary to diabetes mellitus, Type II, and service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.A.D., D.C.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to May 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 notification letter and rating decision issued by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral arm and hand condition, to include rheumatoid arthritis.  A February 2013 notification letter and rating decision continued the denial after additional evidence was received and reviewed.  The Veteran's notice of disagreement (NOD) was received in March 2013.  A statement of the case (SOC) was issued in June 2013, and a substantive appeal was received in August 2013.

In April 2014, an informal conference was held before a Decision Review Officer (DRO) at the RO.  In October 2015, a Travel Board hearing was held before the undersigned.  A report of the April 2014 informal conference and a transcript of the October 2015 Travel Board hearing are associated with the Veteran's claims file. 

These matters were previously before the Board in December 2015, at which time they were remanded for further development of the record. 

The Board again notes that at the October 2015 Travel Board hearing, the Veteran's representative requested that consideration be given as to whether the Veteran's claimed disabilities were secondary to diabetes mellitus, Type II. See 38 C.F.R. § 3.310.  A review of the record does not show that the Veteran has established service connection for diabetes mellitus, Type II, or that he has ever claimed service connection for such a disability.  Thus, it is unclear from the representative's statement whether he is suggesting that such a claim should be initiated at this time.  

Importantly, effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a). 38 C.F.R. § 3.155 (a) (2015); 79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014). When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary. Id.  

In light of the foregoing, this matter was referred to the AOJ for clarification and any appropriate action.  To date, the AOJ has not taken any action on this request.  Accordingly, the representative's request at the October 2015 Travel Board hearing is again referred to the AOJ for clarification and any appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral arm and shoulder conditions.  He primarily contends that the upper extremity disabilities are the result of an in-service injury to the neck/head.  He alternatively asserts that they are related to his service-connected lumbar spine intervertebral disc syndrome with degenerative arthritis.  

Service treatment records (STRs) do not document injury to the head or neck and the Veteran does not otherwise contend that such injury would be notated in the STRs.  Nevertheless, the Veteran has competently reported that sustained a neck injury when he was hit on the head during a gym exercise/PT and that he experienced upper extremity symptomatology shortly thereafter. See Hearing Transcript.  The Veteran's private chiropractor testified that he has been treating the Veteran for arm, shoulder, and hand symptomatology since the 1970's.  VA treatment records reflect complaints of arm/shoulder and hand pain beginning in the 1980's.  Current VA and private treatment records show diagnoses of rheumatoid arthritis (affecting the hands, wrists, and elbows), as well bilateral shoulder bursitis, right rotator cuff tear, and right hand tenysovitis. 

Following the Board's December 2015 remand, the Veteran was afforded VA Shoulder/Arm and Hand/Finger Examinations in July 2016.  The VA examiner diagnosed rheumatoid arthritis of the hands and wrists and tenysovitis of the right hand.  The examiner then stated, "Rheumatoid arthritis is not further evaluated as there is no direct relationship between onset of rheumatoid arthritis secondary to a lumbar condition."  The examiner provided no other opinions with respect to the diagnosed bilateral hand and wrist rheumatoid arthritis and tenysovitis.  

With respect to the diagnosed right shoulder rotator cuff tear, the July 2016 VA examiner opined that the condition was less likely than not proximately due to the Veteran's lumbar condition.  The examiner reasoned that there was no known relationship between a lumbar spine condition resulting in or aggravating upper extremity conditions, and that lumbar spine conditions were not known to result in rheumatoid arthritis.  The examiner did not provide opinions with respect to any of the other diagnosed hand, wrist, or arm/shoulder conditions; nor did she provide an opinion with respect to direct service connection.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran has been diagnosed with numerous disabilities of the shoulders/arms, wrists, and hands, but adequate opinions concerning direct and secondary service connection have not yet been obtained.  The Board has considered aforementioned VA examinations/opinions and their deficiencies, as well as the competent testimony of the Veteran and his chiropractor as to the onset of upper extremity symptomatology, and finds that further medical examination and opinion on the claims is required as directed below. 

The Board additionally notes that the record contains a few select VA treatment records from the 1980's; however, it does not appear that a complete search of VA treatment from the time of separation to 2001 has been conducted.  As the Veteran has reported ongoing treatment for the claimed conditions since at least the 1970's, a search for any such records should be conducted upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment dated from 1965 to 2001, and since June 2016. 

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records, to include records regarding treatment from St. Francis Hospital in the 1970's (see Board hearing transcript). 

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by appropriate physician, to obtain an opinion addressing the etiology of any currently diagnosed disorders of the hands, to include rheumatoid arthritis of the hands/wrists and tenysovitis.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each designated physician, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must provide all examination findings/test results, along with complete, clearly-stated rationale for the conclusions reached.

The examiner is asked to address the following:

(a) Please identify all current disorders of the bilateral hands/wrists. 

(b) With respect to each diagnosed bilateral hand/wrist disorder, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset during active duty service, or is otherwise related to service, to include as due to the claimed in-service PT/gym injury to the head/neck.  

The examiner is advised that the Veteran is competent to report that he sustained an injury to the head/neck during service, and that he experienced upper extremity symptomatology in the years following separation. 

(c) The examiner should additionally opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed bilateral hand or wrist disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by appropriate physician, to obtain an opinion addressing the etiology of any currently diagnosed disorders of the arms and shoulders, to include bursitis and right rotator cuff tear. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each designated physician, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must provide all examination findings/test results, along with complete, clearly-stated rationale for the conclusions reached.

The examiner is asked to address the following:

(a) Please identify all current disorders of the bilateral arms and shoulders, to include bilateral bursitis of the shoulder and right rotator cuff tear. 

(b) With respect to each diagnosed bilateral arm/shoulder disorder, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset during active duty service, or is otherwise related to service, to include as due to the claimed in-service PT/gym injury to the head/neck.  

The examiner is advised that the Veteran is competent to report that he sustained an injury to the head/neck during service, and that he experienced upper extremity symptomatology in the years following separation. 

(c) The examiner should additionally opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed bilateral arm or shoulder disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication)and legal authority.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




